NO. 07-12-0082-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL C

                                       OCTOBER 2, 2012

                            ______________________________


                              DARRELL YOUNG, APPELLANT

                                                   V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

             FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2009422933; HONORABLE JOHN J. MCCLENDON III, JUDGE

                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                  MEMORANDUM OPINION


       Following a plea of not guilty, Appellant, Darrell Young, was convicted by a jury

of burglary of a habitation, 1 enhanced. Punishment was assessed at forty-five years

confinement. By a sole issue, Appellant challenges the sufficiency of the evidence to

sustain the $5,295 assessed for court-appointed attorney’s fees. We modify the trial



1
TEX. PENAL CODE ANN. § 30.02(C)(2) (W EST 2011).
court’s judgment to delete the special finding of $5,295 owed as part of court costs and

as modified, affirm.


                                       STANDARD OF REVIEW


        It is well established that in order to assess court-appointed attorney's fees in a

judgment, a trial court must determine that the defendant has financial resources that

enable him to offset in part or in whole the costs of legal services provided. See TEX.

CODE CRIM. PROC. ANN. art. 26.05(g) (W EST SUPP. 2012). See also Mayer v. State, 309
S.W.3d 552, 555-56 (Tex.Crim.App. 2010); Armstrong v. State, 340 S.W.3d 759, 755-56

(Tex.Crim.App. 2011) (holding that a "defendant's financial resources and ability to pay

are explicit critical elements in the trial court's determination of the propriety of ordering

reimbursement of costs and fees"). Furthermore, not only must the trial court make a

determination regarding the defendant's ability to pay, the record must reflect some

factual basis to support that determination. Barrera v. State, 291 S.W.3d 515, 518

(Tex.App.--Amarillo 2009, no pet.); Perez v. State, 280 S.W.3d 886, 887 (Tex.App.--

Amarillo 2009, no pet.).


                                              ANALYSIS


        Here, the clerk's record reflects the trial court found Appellant to be indigent and

appointed counsel to represent him. 2              Unless a material change in his financial

resources occurs, once a criminal defendant has been found to be indigent, he is

presumed to remain indigent for the remainder of the proceedings. TEX. CODE CRIM.

2
 Although the record reflects that Appellant wished to have a different attorney represent him and stated
he would hire his own attorney, the trial court ordered that Charles Chambers remain as his court-
appointed counsel.
PROC. ANN. art. 26.04(p) (W EST SUPP. 2012).              There is evidence of record

demonstrating that Appellant was indigent immediately prior to the award of attorney's

fees.

        In its brief, the State concedes the trial court erred in ordering reimbursement of

court-appointed attorney’s fees without first making a determination of ability to pay.

We agree and sustain Appellant’s sole issue.


                                       CONCLUSION


        The trial court’s judgment is modified to delete the special finding of $5,295 owed

for court-appointed attorney’s fees and as modified, the judgment is affirmed.


                                                 Patrick A. Pirtle
                                                     Justice



Do not publish.